                      Case 1:21-cr-00455-TFH Document 21 Filed 09/03/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________


                      UNITED STATES                                )
                             Plaintiff                             )
                                v.                                 )      Case No. 1:21-cr-00455-TFH
              REED KNOX CHRISTENSEN                                )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Reed Knox Christensen                                                                                      .


Date:          07/24/2021                                                                   /s/Troy D. Nixon
                                                                                            Attorney’s signature


                                                                                        Troy D. Nixon #074453
                                                                                        Printed name and bar number
                                                                                           620 SW Main St.
                                                                                               Suite 616
                                                                                          Portland, OR 97205

                                                                                                  Address

                                                                                         troydnixon@gmail.com
                                                                                              E-mail address

                                                                                             (503) 866-3925
                                                                                             Telephone number

                                                                                             (503) 296-2733
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
